department of the treasury internal_revenue_service number release date index number person to contact telephone number refer reply to cc psi - plr-126008-02 date date washington dc x a b c d1 d2 dear this letter responds to a letter dated date submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 a b and c are the shareholders of x the shareholders of x intended for x to be an s_corporation beginning on d1 x filed a form ss-4 application_for employer_identification_number indicating that x was an s_corporation however no timely completed form_2553 election by a small_business_corporation was filed on behalf of x for the taxable_year ending d2 x filed form_1120 u s_corporation income_tax return for its taxable_year ending on d2 x and its shareholders agree to amend their returns consistent with x being treated as an s_corporation plr-126008-02 sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's taxable_year ending d2 accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its taxable_year ending d2 within days following the date of this letter then such election will be treated as timely made for x's taxable_year ending d2 a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representatives sincerely yours j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
